Citation Nr: 1244141	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  03-25 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, or in the alternative, secondary to either service-connected diabetes mellitus, type II, or service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The Board subsequently remanded the case for further development in April 2009, March 2010, November 2010 and September 2011.  Essentially, the Board's prior remands instructed that the RO and/or VA Appeals Management Center (AMC) should obtain updated VA treatment records and associate them with the claims file, attempt to obtain treatment records from the Social Security Administration, afford the Veteran an adequate VA examination and obtain adequate opinions addressing the Veteran's asserted theories of entitlement.  As will be discussed further below, that development has been substantially completed, and the case has been returned to the Board for appellate review.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's claim has been obtained. 

2.  The preponderance of the competent and credible evidence of record reflects that the Veteran's hypertension was not present in service or for several years thereafter, is not the result of his service, to include herbicide exposure, may not be presumed to be the result of his in-service herbicide exposure, and is not caused or aggravated by his service-connected diabetes mellitus, type II, and/or PTSD.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is not related to any service-connected disorder, was not present to a compensable degree within one year of discharge from service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2004 and March 2006 with regard to the claim for service connection for hypertension.  The March 2004 letter addressed all of the notice elements necessary to substantiate a service connection claim under the theories of direct and secondary service connection and was sent prior to the initial unfavorable decision by the RO in March 2005.  

While the March 2006 letter which outlined the Court's decision in Dingess was not provided to the Veteran prior to the initial adjudication of his claim, the Board notes that providing such notice was a factually impossibility because the Court's decision in Dingess was not promulgated until after the RO's initial adjudication of the appellant's claim.  Nonetheless, after receipt of the March 2006 letter, the Veteran's claim was readjudicated by the RO in a February 2007 Statement of the Case (SOC) and several subsequent Supplemental Statements of the Case (SSOC's), thus curing and timing error regarding this notice.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In light of above, the Board finds that VA has fulfilled its duty to notify the Veteran under the VCAA.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for hypertension.  All available service treatment records as well as all identified medical records pertinent to the years after service are in the claims file and were reviewed by both the RO, the AMC and the Board in connection with the Veteran's claim.  Further, as noted in the Introduction, the April 2009 and March 2010 Board Remands instructed that the RO/AMC to attempt to obtain updated VA treatment records as well as treatment records from SSA, and associate them with the file.  The claims file reflects that updated VA treatment records were obtained by the AMC and associated with the Veteran's VA claims file in May 2009.  Moreover, the AMC requested that SSA provide VA with any treatment records relied upon in the denial of his claim for disability benefits.  In a March 2010 reply, SSA indicated that no such records existed.  This negative response has been associated with the Veteran's VA claims file.  Stegall, Dyment and D'Aries, all supra.  

In the present case, VA has afforded the Veteran several VA examinations and obtained additional medical opinions in connection with his claim.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2012).  The Veteran was provided VA examinations in connection with his claim in February 2005, August 2007, November 2007, July 2009 and December 2010.  Also, as instructed by the Board in the September 2011 Remand, the AMC obtained a VA opinion in September 2011, and addendums were provided July 2012 and October 2012.  

The Board notes that the February 2005 VA examination report does not reflect that the examiner was provided the Veteran's VA claims file for review in connection with the examination.  Nonetheless, as will be discussed below, the examiner rendered an inadequate opinion.  However, the rest of the VA examination reports and VA opinions of record reflect that the VA medical professional reviewed the Veteran's complete VA claims file, and the examination reports show that the examiner completed an interview with and thorough physical examination of the Veteran.  While no single VA examination report or opinion addresses all of the Veteran's various asserted theories of entitlement, when viewed as a whole, the medical opinions of record fully address all asserted theories of entitlement and are accompanied with detailed rationale citing to specific evidence in the VA claims file.  As such, the Board finds that the August 2007, November 2007, July 2009 and December 2010 VA examinations as well as the September 2011 opinion and July 2012 and October 2012 addendums are adequate for the purpose of adjudicating the Veteran's claim.  38 C.F.R. §§ 3.159(c)(4), 4.1, 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and a SSOC (supplemental statement of the case), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Service Connection - Direct, Secondary and Presumptive

Service connection may be established under the theory of direct service connection for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.

Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this section, the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In Haas, the United States Court of Appeals for the Federal Circuit held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  

Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Discussion

The Veteran claims that his hypertension is the result of his service, to include exposure to herbicides, or in the alternative, is caused or aggravated by his service-connected diabetes mellitus, type II, or service-connected PTSD.  See the Veteran's statements dated in October 2003, July 2005 and April 2007.  Essentially, the Veteran has asserted his claim for service connection under the theories of direct service connection, secondary service connection and presumptive service connection.  

Concerning element (1), evidence of a current diagnosed disorder, it is uncontroverted that the Veteran has been diagnosed with hypertension.  See e.g., VA outpatient treatment records dated in July 2001 and October 2001 as well as the February 2005, August 2007, November 2007 July 2009 and December 2010 VA examination reports.  Accordingly, element (1) has been demonstrated for all theories of entitlement.  

With respect to element (2), evidence of an in-service disease or injury, the Board notes that the Veteran's service treatment records are devoid of any instance of complaints of or treatment for hypertension or elevated blood pressure readings, and his October 1968 separation examination reflects that his blood pressure was 130/80 mm/Hg.  The Board observes that the Veteran's separation examination report reflects that he endorsed experiencing "dizziness or fainting spells;" however, there is no indication that this symptomatology was due to hypertension.  

Nonetheless, the Veteran's personnel records reflect that he served in the Republic of Vietnam from June 1967 to June 1968, and thus, exposure to herbicides is presumed.  Also, in July 2002 and March 2004 rating decisions, the RO established service connection for diabetes mellitus, type II, and PTSD, respectively.  Accordingly, element (2) has been demonstrated with respect to the Veteran's claim to establish service connection under the theories of direct and secondary service connection.  

As noted above, the Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the National Academy of Sciences, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Since the Secretary has not specifically found a linkage between herbicide exposure and hypertension (the term ischemic heart disease does not include hypertension or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease, 75 Fed. Reg. 53202 (August 31, 2010), the Veteran's hypertension could not be presumed to be due to herbicide agents even if it is established that he had exposure to such substance.  Accordingly, service connection cannot be established for hypertension under this theory of presumptive service connection.  

Notwithstanding the above, the Veteran is not precluded from seeking service connection on a direct and/or secondary basis.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service or caused or aggravated by another service-connected disability.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

Concerning element (3), evidence of a nexus between the current disorder and either an in-service disease or injury or a service-connected disability, the Board notes that there are several medical nexus opinions of record which address the Veteran's claim under the theories of direct and secondary service connection.  In sum, the Veteran's claim to establish service connection for hypertension will succeed if the evidence is in equipoise that his hypertension was either (1) the result of his service, to include his presumed exposure to herbicides, (2) caused by his service-connected diabetes mellitus, type II, (3) aggravated by his service-connected diabetes mellitus, type II, (4) caused by his service-connected PTSD or (5) aggravated by his service-connected PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

Because the Veteran has asserted his claims under several theories of entitlement and VA has obtained nexus opinions related to each theory asserted, the Board will review the nexus evidence of record as it corresponds to the Veteran's variously asserted theories of entitlement.  

Concerning a possible nexus between the Veteran's hypertension and his service, to include his presumed herbicide exposure, there are three nexus opinions of record.  The February 2005 VA examination report does not reflect that the Veteran's VA claims file was provided to or reviewed by the examiner in connection with this examination; however, after an interview with and physical examination of the Veteran, the February 2005 examiner stated "This reviewer believes that [the Veteran's] hypertension is highly correlated with the herbicide that he came in contact with while serving in the Republic of Vietnam from 1967 to 1968.  See the February 2005 VA examination report.  

To the contrary, the December 2010 and July 2012 VA examiners opined that the Veteran's hypertension was not the result of his service, to include his presumed exposure to herbicides.  In support of these opinions, the examiners noted that the Veteran's hypertension did not initially manifest until 2001, 33 years after the Veteran's separation from service and last exposure to herbicides.  The Board notes that, prior to providing these opinions, both examiners reviewed the Veteran's complete VA claims file, and the December 2010 VA examiner conducted an interview with and physical examination of the Veteran.  

In light of above, the Board finds that the weight of the competent and credible evidence of record is against the Veteran's claim under the theory of direct service connection.  Specifically, the Board concludes that because the February 2005 VA examiner did not review the Veteran's VA claims file or provide a rationale for the offered nexus opinion, the December 2010 and July 2012 opinions are more probative on the matter of direct causation.  See Hernandez-Toyens, Vet. App. 78, 81 (1990); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Bloom v. West, 12 Vet. App. 185, 187 (1999) (The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Concerning a possible nexus between the Veteran's hypertension and his service-connected diabetes mellitus, type II, there are two nexus opinions of record.  After a thorough review of the Veteran's VA claims file as well as an interview with and physical examination of the Veteran, the November 2007 and July 2009 VA examiner opined that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes mellitus, type II, respectively.  In support of these opinions, the November 2007 and July 2009 VA examiners cited to the Veteran's lack of diabetic kidney disease and the fact that the Veteran's hypertension has been well-controlled without changes in prescription medications.  See the November 2007 and July 2009 VA examination reports.  

Concerning a possible nexus between the Veteran's hypertension and his service-connected PTSD, there are three nexus opinions of record.  After a complete review of the Veteran's VA claims file, a VA nurse practitioner opined in September 2011, July 2012 and October 2012 that the Veteran's hypertension was not caused by his service-connected PTSD.  Further, the nurse practitioner stated in July 2012 and October 2012 that the Veteran's hypertension was not aggravated by his service-connected PTSD.  In support of these opinions, the examiner stated in July 2012 that, although the Veteran's PTSD symptomatology may cause a temporary rise in blood pressure, such would not cause a sustained elevation in blood pressure congruent with the Veteran's diagnosed essential hypertension.  See the September 2011, July 2012 and October 2012 opinions.  

The only nexus evidence of record which is favorable to the Veteran's claim resonates from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Here, the Veteran has variously asserted that his hypertension is related to his service, to include exposure to herbicides, or in the alternative, secondary to his service-connected diabetes mellitus, type II, and/or service-connected PTSD.  See the Veteran's statements dated in October 2003, July 2005 and April 2007.  However, unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a the Veteran's hypertension not a condition that can be causally related to military service, herbicide exposure, diabetes mellitus, type II, and/or PTSD, without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  

Furthermore, the Board finds that the VA opinions of record, discussed above, concerning etiology of the Veteran's hypertension are more persuasive than the Veteran's statements.  The VA examiners conducted a physical examination of the Veteran, reviewed the entire claims file and medical history of the Veteran, and provided nexus opinions with a supporting rationale.  Thus, the Board finds that the VA examiners' opinions are more persuasive than the statements of the Veteran with respect to the etiology of his hypertension. 

The Board acknowledges the Veteran, in July 2011, submitted copy of a report from the Director of the National Institute of Mental Health from the United States Department of Health and Human Services stating that hypertension is more likely to occur in people diagnosed with PTSD than in those not suffering from the disorder.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  As such, the evidence submitted by the Veteran is not persuasive as to the etiology of his hypertension.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, in rendering the October 2012 opinions, the VA nurse practitioner indicated that she read the article, noting the distinction that, in some cases, hypertension is a symptom of PTSD rather than a diagnosis due to PTSD.  See the October 2012 VA opinion.  

The Board acknowledges that service connection may be established on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As noted above, a lay person is not competent to make a medical diagnosis or to relate a medical disorder to a specific cause.  However, that same lay person is competent to provide evidence on the occurrence of observable symptoms during and following service.  However, in the present case, the medical evidence of record reflects that the Veteran was initially diagnosed with hypertension in 2001, 33 years after his separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Indeed, the Veteran has not asserted that he has continuously been diagnosed with hypertension or experienced congruent symptomatology since his separation from service.  This gap in time also weighs against any continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Thus, entitlement to service connection for hypertension based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b). 

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a respiratory disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).



ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


